DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 07/28/2022.  An initialed copy is attached to this Office Action. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-20, directed to invention non-elected without traverse.  Accordingly, claims 16-20 have been cancelled.

Response to Arguments
Applicant’s arguments, see Pages 6-7, filed 07/28/2022, with respect to Claims 1-15 have been fully considered and are persuasive.  The 35 USC § 103 rejection of Claims 1 -15 has been withdrawn. 

Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1, though Tervo (US 2019/0056591 A1) in view of Kitamura (EP2833168A1) discloses “a surface-relief grating comprising: a plurality of grating ridges (400, Figure 4A) including a first material (400, Figure 4A); and a layer of a second material (405a, Figure 4B) conformally deposited on surfaces of the plurality of grating ridges (¶[0040]-[0041]), wherein: a first region (210, 301 Figure 3) of the surface-relief grating is characterized by a first grating depth (301, Figure 3; see also ¶[0033],[0037]); a second region (215, 303 Figure 3) of the surface-relief grating is characterized by a second grating depth (303 Figure 3) and a second duty cycle (¶[0033], [0037]), a difference between the first grating depth and the second grating depth is less than 20% of the second grating depth; where a first duty cycle greater than a first threshold value, the second duty cycle is lower than a second threshold value that is lower than the first threshold value (¶[0019], [0020]);” Tervo in view of Kitamura fail to teach or suggest the aforementioned combination further comprising “the surface-relief grating is a contiguous grating in a contiguous area of a substrate.”
With respect to claims 2-15, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887. The examiner can normally be reached Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tamara Y. Washington/Patent Examiner, Art Unit 2872        
August 18, 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872